Citation Nr: 0735636	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-18 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder as secondary to the veteran's service-connected 
right knee disability.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from October 1984 to March 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

In December 2006, the Board remanded the claims for 
additional development.  The development has been completed, 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran's left knee disorder was caused or made worse by his 
service-connected right knee disorder.  

2.  The veteran's service-connected right status post right 
knee replacement, arthroplasty (postoperative removal of torn 
cartilage with chondromalacia) is his only service-connected 
disorder.  This disorder is rated as 30 percent disabling.  
This evaluation does not meet the schedular requirements for 
assignment of a TDIU.  

3.  The veteran has a high school education and works as a 
truck driver.  

4.  The veteran's service-connected disability does not 
preclude him from obtaining or retaining substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  A left knee disorder, to include degenerative joint 
disease (DJD) is not proximately due to or the result of a 
service-connected injury, and was not aggravated thereby.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2007).

2.  The criteria for assignment of a TDIU are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)-(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in January 2003, November 2003, May 
2006, and December 2006, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection and 
entitlement to a TDIU, and of the division of responsibility 
between the veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letters dated 
in June 2006 and December 2006.  

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

Review of the service medical records (SMRs) is negative for 
left knee abnormality.  These documents do show treatment for 
a right knee condition, and the veteran was discharged by a 
physical evaluation board for his right knee problems.  

A post service private medical record from December 1987 
reflects that the veteran underwent left knee surgery for 
internal derangement of the left knee.  The postoperative 
diagnosis was torn lateral meniscus and partial tear anterior 
cruciate ligament.  Approximately two weeks later, he 
underwent similar surgery for his right knee.  

When examined by VA in October 1988, it was noted that the 
veteran had injured his right knee during service.  Shortly 
after service, he injured his left knee.  He complained that 
his knees popped, grinded, and occasionally buckled.  There 
was full motion of both knees but some crepitus.  X-rays of 
the knees were negative.  

Service connection for a right knee disorder (postoperative 
removal of torn cartilage with chondromalacia) was granted in 
an April 1989 rating decision.  Currently, a 30 percent 
rating is in effect for the right knee condition.  Initially 
a 10 percent rating was assigned.  Review of the claims file 
reflects that the veteran has been awarded numerous temporary 
total ratings (TTRs) over the years due to his multiple 
surgeries as summarized below.  Service connection was denied 
for a left knee disorder on a direct basis in the 1989 rating 
decision.  The claim currently before the Board addresses the 
contention that the veteran has a left knee condition as 
secondary to the right knee disorder.  

Private records dated subsequent to the RO's 1989 rating 
decision show that the veteran underwent additional left knee 
surgery (arthroscopy for internal derangement) in July 1999.  
He underwent additional right knee surgeries in October 2001 
(meniscus tear and cyst excision), January 2002 (meniscectomy 
and synovectomy), May 2002 (lateral meniscectomy and 
synovectomy), and November 2002 (arthroscopy with partial 
lateral meniscectomy, cyst and scar excision, and arthroscopy 
with chondroplasty of the lateral femoral condyle-extensive).  

When examined by VA in February 2003, it was noted that the 
veteran had initially injured his left knee after service.  
The examiner opined that current left knee problems were 
unrelated to the right knee disorder.  

Subsequently dated private records reflect that the veteran's 
right knee complaints continued in 2003.  In September 2003, 
he also reported left knee pain.  He felt that his left knee 
pain developed as overuse symptoms and signs due to putting 
all of his weight on the left leg when walking and going up 
and down stairs.  The private physician stated that it did 
appear that this problem was indirectly related to the right 
knee problem, due to favoring the right knee.  

VA examination in February 2004 primarily concerned the 
veteran's right knee problems.  The veteran's long history of 
right knee problems and surgeries was noted.  It was noted 
that he had significant right knee pain as a result of his 
symptoms, but it was thought that he could perform the duties 
necessary to perform a sedentary job.  

In August 2004, the veteran was seen by a private physician 
for assessment of both knees.  X-rays of both knees showed 
mild progression and narrowing of the joint space.  Mild to 
moderate osteoarthritis of the knees was noted.  The veteran 
received an injection in the right knee for treatment.  

A right knee total arthroplasty was performed in January 
2005.  After developing some drainage at the suture site, the 
open wound was excised and closed again.  The examiner 
believed that this would eliminate the non-healing area that 
he thought was a suture reaction.  In April 2005, it was 
noted that the veteran continued with therapy for his right 
knee.  

As per a Board remand request in December 2005, additional VA 
examination was conducted in June 2006.  At that time, the 
veteran's medical history a history of inservice right knee 
injury with post service on the job injury was noted.  The 
veteran also reported pain in the left knee.  Physical exam 
showed flexion from 0 to 135 degrees with joint line 
tenderness.  With repeat range of motion, there was chronic 
pain.  There was normal ligamentous stability, bilaterally.  
X-rays showed minimal DJD.  In response to the question as to 
whether it was likely that the service-connected right knee 
condition aggravated the left knee disorder, the examiner 
opined that there was no clear evidence of injury to either 
knee during military service.  The veteran hurt his knee in a 
twisting type injury in 2001.  The examiner further opined 
that there was no real evidence that the right knee 
disability aggravated or permanently increased the severity 
of the left knee disability.  If further exam or opinion 
related to the knees was indicated, the examiner thought the 
veteran should be seen by an orthopedic specialist.  It was 
noted that the veteran was certainly employable in sedentary 
job settings.  

In a November 2006 statement, the veteran's representative 
expressed that the June 2006 examination was inadequate in 
that the opinion was clearly not provided by an orthopedic 
specialist.  Another examination was requested in a Board 
remand dated in December 2006.  The record reflects that 
additional examination was conducted by a private orthopedist 
for VA purposes in April 2007.  It was noted that the veteran 
currently worked as a truck driver who loaded and unloaded 
full and empty propane gas tanks for gas grills, etc.  This 
included lifting of objects up to 40 pounds.  As to medical 
history, the examiner noted that there was no evidence of an 
injury, complaints, or evaluation of the left knee during 
service.  The record showed bilateral knee surgeries two 
years after discharge.  He sustained a work related right 
knee injury in 2003 which required additional arthroscopies 
and total right knee replacement in 2005.  The veteran 
sustained a left knee injury in 1999 when kicked by a horse.  
The examiner opined that the veteran's left knee problem 
resulted from post service knee problems sustained in 1987 
and 1999.  The examiner also noted that the stress involved 
in the veteran's physically demanding employment could also 
cause increased knee pain as could his excessive weight.  It 
was noted, however, that the veteran was capable of doing 
physically demanding work as evidenced by his current and 
previous employments.  In an addendum, the examiner noted 
that the claims file was reviewed.  

Here, the medical evidence shows that the veteran has had 
post service left knee problems resulting in surgery and a 
diagnosis of minimal DJD.  However, it is not established 
that any current left knee complaints of diagnosis is either 
proximately due to or the result of his service-connected 
right knee disorder.  To the contrary, the April 2007 
specialist opined that the veteran's left knee problems 
resulted from post service injuries or problems in 1987 and 
1999.  This corroborates the VA examiner's opinion from June 
2006 who summarized the veteran's medical history in his 
report.  Although the examiner in 2007 did not specifically 
address whether the right knee made any left knee problem 
worse, he strongly suggested that there was no such 
worsening, especially in light of post service left knee 
injuries that precipitated current left knee problems.  The 
Board concludes that it is reasonable to infer from the 
evidence that no such secondary relationship between the 
right and left knee exists.  

While the private physician's September 2003 statement that 
it appeared that the veteran's left knee problem was 
indirectly related to favoring the right knee has been 
considered, the Board finds that the specialist's examination 
conducted for VA purposes in 2007 (which corroborates a 
general examination in 2006) is more probative in that the 
examiner noted that the entire claims file was reviewed.  
Also, the contemporaneous treatment records are probative in 
that they show post service left knee injuries clearly 
unrelated to the right knee.   Such does not suggest that 
that the right knee caused or aggravated the any left knee 
condition.  In this regard, it is noted that it is the 
Board's responsibility to weigh the credibility and probative 
value of all of the evidence and, in so doing, the Board may 
accept one medical opinion and reject others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  It is also the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over 
another.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, 
the Board has accorded greater evidentiary weight to the VA 
specialist who reviewed the record, to include the private 
physician's statement, and concluded that the veteran's left 
knee problems were the result of post service injuries.  

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2007).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2007).

In this case, the veteran has a high school education, and 
while he reported in 2003 that last worked full time in 2001 
as a die repair helper, the 2007 exam report reflects that he 
currently is employed as a truck driver who loads and unloads 
propane tanks for grills and such.  The record also reflects 
that is the examiner's opinion that the veteran is able to 
work.  

The veteran's only service-connected disability is the right 
knee disorder.  A 30 percent rating is in effect.  As noted 
above, his left knee is not secondary to the right knee 
condition.  Thus, complaints associated with that knee are 
not for consideration as to entitlement to a TDIU.  The 30 
percent rating does not meet the minimum schedular criteria 
for a TDIU.  It is the established policy of VA, however, 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Rating boards should refer to the 
Director of the Compensation and Pension Service for extra-
schedular consideration of all cases of veterans who are 
unemployable by reasons of service-connected disabilities but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The rating 
board did not refer this case of extra-schedular 
consideration.  

The Board concludes that the veteran is not unemployable due 
to his service-connected right knee disorder.  While it is 
recognized that this disorder is significant in degree in 
that the veteran has had ongoing problems with the right knee 
since service resulting in multiple surgeries and total knee 
replacement, it is equally clear that he is able to sustain 
gainful employment as evidenced by the fact that he is 
currently driving a truck.  The Board notes that even if he 
was no longer able to complete the duties for physical 
employment such as his current job, it is evident that he 
could perform in a sedentary environment.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Thus, the Board is unable to identify a reasonable basis for 
granting the veteran's claims.  Also considered was referral 
of the case for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis 
for further action on this question as there are no 
circumstances presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  


ORDER

Entitlement to service connection for a left knee disorder as 
secondary to a service-connected right knee disorder is 
denied.  

Entitlement to a TDIU is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


